DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 5, 2022.
Currently, claims 21-24 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC §102
Claims 21-24 remain rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Hanson for the reasons as set forth in the Office action mailed on July 6, 2021 and for the reasons set forth below. 
Applicant's arguments filed on January 5, 2022 have been fully considered but they are not persuasive. Applicant argues that Hanson’s paragraph 0246 teaches that the oligonucleotide does not contain EG3 or a 3’ terminal free NH “if R19 is the carrier peptide” or “if R18 is the carrier peptide” thus the instant claims are not anticipated. In response, it is noted that the oligomer claimed in the instant case does not contain a carrier peptide thus accordingly, the 18 or R19 being a carrier peptide. As set forth in the last Office cation, Hanson taught that R19 at the 3’ terminus in formula (XVII) is triethyleneglycol (EG3), and furthermore, Hanson also taught that the 3’ terminus of formula (XVII) can be free “NH”. In fact, Hanson exemplified a PMO having EG3 at the 5’ terminus and a free “NH” at the 3’ terminus as set forth in the last Office action. As such, applicant’s arguments pertaining to the chemical modifications if R18 or R19 is a peptide carrier is irrelevant to the claimed structure as well as the instant ground of rejection. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 USC §103
Claims 21-24 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatenable over Hanson in view of Iversen for the reasons as set forth in the Office action mailed on July 6, 2021 and for the reasons set forth below. 
Applicant's arguments filed on January 5, 2022 have been fully considered but they are not persuasive. Applicant argues that “the oligomers of Hanson must include a carrier peptide.” Contrary to applicant’s argument, there is no teaching in Hanson that a carrier peptide is the only 5’-terminal modification for a PMO. As noted in the last Office action and explained above in the §102 rejection, Hanson’s exemplified PMOs have EG3 at the 5’ terminus. See Table 7. Hence, applicant’s arguments pertaining to Hanson’s oligomers are factually incorrect. 
Applicant argues that Iversen does not provide a motivation to remove a carrier peptide with a reasonable expectation of success. In response, it is noted that removal of a carrier peptide is not a necessary modification in the instant rejection, because a PMO having an EG3 moiety, not a carrier peptide, at the 5’ terminus was known and already taught by Hanson. Furthermore, even if Hanson only taught a PMO having a carrier peptide at the 5’ terminus as alleged by applicant, a PMO having EG3 in place of a carrier peptide at the 5’ terminus would have been an 
Accordingly, this rejection is maintained. 

Double Patenting
Claims 21-24 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-14 of Application No. 16/997,022 in view of Hanson and Iversen for the reasons as set forth in the Office action mailed on July 6, 2021 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635